Title: James Madison to William Buell Sprague, 11 August 1828
From: Madison, James
To: Sprague, William Buell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Augst. 11. 1828.
                            
                        
                        
                        I received your letter of July 5. when absent from my papers; and since I had opportunities of looking into
                            them, other circumstances have thus long delayed an answer. I now enclose a few autograph specimens, which are within the
                            scope of your request; not doubting that you will be able to obtain most of the others I could furnish, from other
                            & perhaps more convenient sources.
                        It may be not amiss to remark, that the dates of the letters & Extracts, will suggest the time of
                            life at which they were written: Age often produces as great, and sometimes greater change in the handwriting, than
                            in the features of the countenance. Another cause of diversity, is in the greater or less haste with which the writing
                            happens to be executed.
                        I thank you, Sir, for the pamphlets accompanying your letter. The Discourse on Intemperance, the only one
                            which I have yet been able to peruse, claims from all, the deepest attention, as well from the extent of the evil which it
                            pourtrays, as from the force of the monitory & persuasive appeals, which the subject inspired Be please to
                            accept, Sir, my friendly respects
                        
                            
                                James Madison
                            
                        
                    